10/20/2020
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                           Assigned on Briefs May 12, 2020

         STATE OF TENNESSEE v. CHRISTOPHER McLAWHORN

                Appeal from the Criminal Court for Davidson County
                       No. 2017-C-1679 Steve Dozier, Judge


                            No. M2018-02152-CCA-R3-CD


The Defendant, Christopher McLawhorn, was convicted by a Davidson County Criminal
Court jury of first degree premeditated murder, first degree felony murder; especially
aggravated burglary, a Class B felony; and two counts of theft of property valued at $1000
or less, Class A misdemeanors. See T.C.A. §§ 39-13-202 (first degree murder) (2014)
(subsequently amended), 39-14-404 (2018) (especially aggravated burglary), 39-14-146
(2014) (subsequently amended) (theft). The trial court merged the first degree murder
convictions and imposed a life sentence. Following a sentencing hearing, the court
imposed a sentence of twelve years as a Range I offender for especially aggravated
burglary, to be served consecutively to the life sentence. The court imposed sentences of
eleven months and twenty-nine days for each of the two theft convictions and ordered them
to be served consecutively to each other and concurrently to the life sentence. On appeal,
the Defendant contends that the evidence is insufficient to support his convictions and that
the trial court erred in denying his motion to suppress and admitting evidence obtained
from a search of his cell phone. We affirm the judgments of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

ROBERT H. MONTGOMERY, JR., J., delivered the opinion of the court, in which NORMA
MCGEE OGLE and TIMOTHY L. EASTER, JJ., joined.

Jay Umerley (on appeal) and Nicholas McGregor (at trial), Nashville, Tennessee, for the
Appellant, Christopher McLawhorn.

Herbert H. Slatery III, Attorney General and Reporter; T. Austin Watkins, Assistant
Attorney General; Glenn R. Funk, District Attorney General; Pamela Anderson, Jan
Norman, and Wesley King, Assistant District Attorneys General, for the appellee, State of
Tennessee.
                                         OPINION

        The Defendant’s convictions relate to the stabbing death of Tiffany Ferguson and
to the Defendant’s entry into and theft of property from her apartment. The defense theory
was that the Defendant was not the person who committed the offenses.

       At the trial, Ali Staggs, the victim’s twin sister, testified that the victim graduated
from the University of North Alabama with a nursing degree in approximately 2015. Ms.
Staggs said that after graduation, the victim obtained a job at St. Thomas Hospital as an
intensive care unit registered nurse. Ms. Staggs identified photographs of the victim.

       Melissa Thornily, who had been the victim’s roommate at the time of the victim’s
death, testified that she met the victim in their college sorority. Ms. Thornily said that she
moved to Nashville after graduation and that when the victim and Kelsey Cooper later
moved to Nashville, the three of them became roommates. Ms. Thornily identified
photographs of their apartment complex. She said that their front door had been accessible
from the street and that the door had a keypad lock. She said that they did not have an
alarm system but that the front door had an alarm that sounded if the door was shaken when
locked. When asked if she had given the code to “anybody else,” she said, “Yes.” She
said that in order to lock the door from the outside, a person must type the code and push
a button. She said the back door had a key lock. She said that she worked during the day
and that the victim and Ms. Cooper worked at night.

        Ms. Thornily testified that when she came home from work on February 27, 2017,
the victim was getting ready to go to dinner with friends and was talking with Ms. Cooper
about a man the victim liked. Ms. Thornily said that she stayed home that night, that the
victim left around 8:00 p.m., and that Ms. Cooper left before the victim. Ms. Thornily said
she used the victim’s computer to look for job listings that evening. Ms. Thornily identified
a diagram and photographs of the apartment, which were received as exhibits. She
identified a knife block and knives in a photograph of the kitchen.

       Ms. Thornily testified that she and the victim parked in front of the apartment and
normally used the apartment’s front door. Ms. Thornily said Ms. Cooper parked behind a
gate and normally used the apartment’s back door.

        Ms. Thornily testified that she went to bed around 11:00 p.m. She said that at some
point in the evening, she looked at the victim’s Snap Chat and that the victim appeared to
be in a bar with live music. She said during the night of February 27 and the early morning
hours of February 28, she never heard the door alarm. She said that at the time, she had
been a “heavy sleeper.” She said her bedroom was on the opposite end of the apartment
from the victim’s bedroom.


                                             -2-
       Ms. Thornily said she was awakened by a female screaming. She said she jumped
out of bed, retrieved her cell phone and glasses, ran out of her bedroom, and saw the open
front door. She said she went to the front door, looked right and left outside, and did not
see anyone. She said she closed and locked the door and yelled for the victim. She said
the victim did not respond. She said she ran into the victim’s bedroom, saw the victim
lying on her back on the bed with her head tilted back and blood coming from her open
mouth. She saw injuries on the victim’s right breast, underneath the right breast, and on
the victim’s right side. Ms. Thornily said the victim did not have a pulse. Ms. Thornily
said she spoke with a 9-1-1 operator, who instructed her to unlock the front door and to
pull the victim onto the floor to administer chest compressions. Ms. Thornily said she had
difficulty moving the victim, who was not moving or conscious. Ms. Thornily said the
victim did not react when she pulled the victim off the bed. Ms. Thornily said she
performed chest compressions until the paramedics and the police arrived. Ms. Thornily
said the victim took one short breath during the chest compressions. Ms. Thornily said that
the paramedics took the victim to a hospital and that the police took her in a patrol car to
the precinct. She said that when the police drove her around the apartment complex, she
recognized the victims’ purse sitting against the side of a building at the end of the street.
She said the victim normally stored her purse on a hook on the front door.

        Ms. Thornily testified that the police later had her walk through the apartment to
identify missing items. She said a knife was missing from the knife block. She did not
recall if each slot in the knife block normally was filled. She said she gave DNA and
fingerprint samples to the police.

      Ms. Thornily testified that she did not know the Defendant on February 27 and 28,
2017. She said he did not have her permission to be inside the apartment.

        Paige Ann Stevenson Zoller, one of the victim’s neighbors, testified that on a
Tuesday in late February 2017, she left her apartment at 6:50 a.m. to go to work and that
she saw a purse on the walkway near a gate with items strewn around. She said that she
did not see anyone, that rain was falling, and that she put the items in the purse and placed
it against the wall before she left for work. She said that her roommate called her later and
said police were everywhere. Ms. Zoller said she left work and went to talk to detectives.
She identified photographs of the purse leaning against a wall. She said she found the
purse outside the gate. She said a person could exit the gate without a code but that entry
required a code.

      Jonathan Michael Sanborn testified that he worked with the victim in February
2017. He said he and other members of the nursing staff socialized frequently. He said he
had been in a long-term relationship that had ended shortly before the victim’s death.



                                             -3-
       Mr. Sanborn testified that he went out with about twelve coworkers and friends,
including the victim, on the night of February 27, 2017. He said they went to several
establishments using rideshare services and that they drank alcohol. He said that he, the
victim, and his friend Jacob left the last establishment in a Lyft rideshare car around 2:00
a.m. Mr. Sanborn said they dropped off Jacob. Mr. Sanborn said he and the victim had
been “[p]retty close friends” until this time. When asked if they had dated, he said, “Not
particularly.” He said that he went with the victim to her apartment and that he had not
been there previously. He said that he and the victim had a physical encounter and that he
was hesitant because he had just been in a long-term relationship. He said they mutually
decided that he should leave and that they would talk about it later. He noted that it was
3:00 a.m. and that they had been drinking. He said the victim was in her bedroom when
they talked and that he waited in the living room for about ten minutes for his Lyft to arrive.
He said that when his Lyft arrived, he walked out, closed the door, and got into the car.
When asked if he had “any method or ability to lock the door,” he responded, “I don’t
know.” He said he did not know whether or not he had locked the door. He said he had
not asked the victim how to lock the door. He identified a copy of his Lyft receipt, which
was received as an exhibit. He said it showed that the ride began at 3:13 and ended at 3:17
a.m. on February 28, 2017. He said that when he left, he had not seen anyone outside the
victim’s apartment. He said that he and the victim had been “some what drunk” but that
she had been conscious and able to speak with and understand him when they talked shortly
before he left.

       Mr. Sanborn testified that when he woke the next morning, he had calls and text
messages from several people he had been with the previous evening and from the victim’s
friends. He said that once he determined what had happened, he went to a police precinct
to report what he knew because he thought he was probably one of the last people who saw
the victim. He said he was interviewed and gave a DNA sample.

        Nashville Metro Police Officer Frank Walker, Sr., testified that he was dispatched
to the victim’s apartment around 5:45 to 5:50 a.m. on February 28, 2017. He said the call
to the victim’s apartment had been reported as a stabbing and possible homicide. He said
that when he arrived, he found two young women in the apartment. He said one woman
began telling him what she believed had happened to her roommate. He said paramedics
performed CPR on the victim. He said he saw a cut under the victim’s left breast. He said
that he followed the paramedics when they took the victim to a hospital. He said he
received information at 6:06 a.m. that the victim had died and that she had nine stab wounds
to her upper torso and her arms.

       Officer Walker testified that earlier that around 4:45 a.m., he had responded to a
report of a suspicious person “pulling on car doors” in the area near the victim’s apartment.
He said that when he arrived at the scene, which was a Mapco gas station, a man in a green
camouflage jacket got his attention and told him the man had seen another man “pulling

                                             -4-
car door handles” across the street near a park. He said the man in the green jacket told
him the suspect was a white male wearing a jacket. He said he located three homeless
people camping under the interstate, two of whom were white males. He said he talked to
them but that they did not fit the description he had been given. He said a female under
the interstate told him she had not seen anyone other than the people who were with her
and had been with her for a while. Officer Walker said he did not see anyone other than
the homeless people during his search for the suspicious person. He identified a
photograph of the man with whom he spoke at the Mapco station. He said the man was
white, had a beard, and wore a jacket and a hat. He said he did not see the man again.

       Nashville Metro Police Sergeant Steve Wiser testified that on February 28, 2017,
he responded to a call about a white male “possibly breaking into vehicles.” He said the
area involved in the report was frequented by homeless people. He said he parked in the
back of a U-Haul business and looked inside U-Haul trailers. He said that as he drove to
the location, he looked between the trucks. He said he and another officer climbed over a
fence in order to see if someone might be hiding in the parking lot. He said other officers
searched the area, as well. He did not recall having seen anyone during his search.

       Metro Nashville Police Officer Brent Bauer testified that on February 28, 2017, he
went to the scene at the victim’s apartment to relieve officers who had arrived earlier in the
morning. He said he arrived around 6:45 to 7:00 a.m. He said he stayed outside the
apartment. He said a suspect had not yet been developed. He said that he canvassed the
area and that around 11:30 a.m., he found a MacBook laptop computer and a large, bloody
steak knife next to each other on the other side of a fence that bordered the interstate about
one-half block from the victim’s apartment. He said that he was familiar with the area, that
there was a “cut through in the fence,” and that homeless people frequented the area.
Referring to a map, he identified the location where he found the computer and the knife.
He said he notified crime scene technicians in order for them to collect the evidence. He
thought the area where he found the items was outside the original crime scene containment
area.

       Officer Bauer testified that he reviewed surveillance video footage in connection
with this case and that he identified an individual named Travis to detectives. He said he
had encountered Travis previously. He said that did not know Travis’s last name at the
time and that Travis’s nickname was “Hoover,” which stood for “homeless Uber.” He said
that Travis was usually with “Pops.”

       Metro Nashville Police Officer Kenneth Wolfe, a member of the Crime Scene
Investigation Unit, testified that he arrived at the scene on February 28, 2017, at 7:16 a.m.
He said the victim had already been removed from the scene. He said that after consulting
with Detective Chandler, they determined that they needed a search warrant and that
another officer went to obtain it. He said officers guarded the front and back doors to

                                             -5-
prevent entry until the warrant was obtained. He said he and other officers processed the
scene outside the victim’s apartment while they waited for the warrant. He said they found
a rug next to a car, a hair tie, a purse at the end of the building behind a gate, a luggage tag
or airline ticket with the victim’s name, and jewelry. He said it was “raining hard.”

        Officer Wolfe testified that after the warrant was obtained, the police searched
inside the apartment. He said a trail of blood droplets extended between the front door and
the victim’s bedroom, which he agreed could be consistent with paramedics transporting
the victim from the apartment. He said they found blood in the victim’s bedroom on the
bed, the headboard, around the headboard, on the pillows, and on the floor. He said that
the closet doors were open and that the drawers were partially open. He said the comforter
had what appeared to be puncture marks. He said he saw an empty jewelry tree in Ms.
Cooper’s bedroom.

        Officer Wolfe testified that he received a call at some point and learned that a knife
and a computer had been found about a block away on the other side of a fence on the
interstate off-ramp. He said he went to the location where these items were discovered,
photographed them, and collected them.

        Officer Wolfe identified photographs taken inside the apartment and of the area
outside the apartment, which were received as exhibits. Referring to the photographs, he
identified locations where evidence was found and where video surveillance cameras were
placed. He said jewelry depicted in the photographs was thirty-five to forty feet from the
victim’s apartment. He identified photographs of the tree line around the fence near the
interstate, and the photographs were received as exhibits. Referring to these photographs,
he identified the location where the laptop computer and knife were found. He said he saw
blood on the knife’s blade and swabbed it. A photograph of the knife and a ruler was
received as an exhibit and depicted the knife’s blade as measuring five and one-half inches.
The knife was received as an exhibit.

       Officer Wolfe testified that he saw no signs of forced entry on the front door of the
victim’s apartment. He said a door in Ms. Cooper’s bedroom led to an “anteroom area”
and then led to the back parking lot. He said the back door was locked and showed no
signs of forced entry. He said a “jewelry hanger” in the victim’s bedroom appeared to have
“hardly anything missing, if there was anything missing.”

        Cortnie Bouchie, a Metro Nashville Police Department crime scene technician,
testified that she was not involved in the preliminary investigation of the victim’s death on
February 28, 2017, but that she was called to the scene the next day to collect potential
fingerprint evidence from the victim’s headboard. She said that the victim’s family had
moved the headboard into a truck and that she collected the evidence from inside the truck.


                                              -6-
        Ms. Bouchie testified that a few days later, she was called to a location “fairly close”
to the victim’s apartment to collect potential evidence. She said surveillance video showed
a potential suspect enter the rear of the property, which was a secure lot with “semis and
various vehicles.” She said that “a metal rim1 inside of that facility . . . had a potential shoe
imprint on it” and that a “gray winter hat” embroidered with a “Nintendo controller” had
been found on railroad tracks near the property. She identified photographs of the railroad
tracks behind the secure lot and the locations where the evidentiary items were found. She
also identified photographs of the items. The photographs and the hat were received as
exhibits.

       Metro Nashville Police Officer Mark Rosenfeld, a crime scene investigator, testified
that he responded to the victim’s apartment to collect evidence on February 28, 2017. He
said he “was tasked with completing a crime scene diagram and the majority of the
evidence and . . . a lot of the fingerprint processing.” He identified the diagram he prepared
of the area outside of the apartment, which was received as an exhibit. Referring to the
diagram, he identified where a purse, a headband, a brown blanket, multiple jewelry items,
and “a BNA flight ticket” were found. He said a witness identified the headband as the
victim’s. He said the front doormat had a reddish-brown stain. Referring to the diagram,
he identified the locations of security cameras.

       Officer Rosenfeld testified that the contents of the purse, which were collected as
evidence, included airline flight information for the victim. Officer Rosenfeld identified
the victim’s bedding, which was received as an exhibit. He said the bedding contained
holes and what appeared to be blood.

       Officer Rosenfeld testified that he processed surfaces in the victim’s apartment for
fingerprints and collected samples for potential DNA evidence. He also processed surfaces
outside the apartment. He identified photographs of items from which he collected samples
for potential fingerprint and DNA evidence, and the photographs were received as exhibits.

       Tavaran Ridley testified that he was at work at a gas station in the evening of
February 27 and early morning of February 28, 2017. He said he was contacted by police
about surveillance video from the station’s security cameras. He said he reviewed the video
footage, recorded it with his cell phone, and sent it to detectives. A recording of the video
footage was received as an exhibit.

       Mr. Ridley agreed that the time stamp on the footage was 4:31 a.m. and that the
footage depicted a man in a toboggan approaching and speaking to him. Mr. Ridley said
the man told him the police were in the area and “kind of what he was doing.” Mr. Ridley


1
    She also described the metal rim as a “wheel well.”

                                                          -7-
said he called the police and reported what the man had described. Mr. Ridley agreed that
the man had been alone and that Mr. Ridley had not seen the Defendant.

       Metro Nashville Police Department Forensic Scientist Supervisor Julia Hooper, an
expert in fingerprint analysis and comparison, testified that rain could destroy a fingerprint
left on a surface. She said that fingerprints lifted from the screen of a laptop computer
collected as evidence matched Ms. Thornily’s fingerprints. Ms. Hooper said she had been
unable to identify the fingerprints lifted from the center island of the victim’s apartment
and a black LG cell phone as matching those of the victim, the Defendant, the victim’s
roommates, Mr. Sanborn, and police officers involved with the case. Ms. Hooper said
fingerprints lifted from the victim’s headboard, a car door, and the kitchen counter were of
no value for comparison.

        David Faulk testified that he was a jail inmate with the Defendant in March 2017.
Mr. Faulk acknowledged that he had two aggravated assault convictions and a conviction
for attempted false report. He said that he and the Defendant were housed together for a
few weeks, that their bunks were next to each other, and that they talked daily. Mr. Faulk
said he was older than the Defendant, who asked him questions because the Defendant
thought Mr. Faulk “knew the system.” Mr. Faulk said the Defendant asked about
fingerprints and DNA. Mr. Faulk said that he asked the Defendant what the Defendant had
done and that the Defendant initially said he had been “breaking into cars and stuff.” Mr.
Faulk said that the Defendant eventually stated he had “killed a girl in an apartment” by
stabbing her. Mr. Faulk said the Defendant said he had been taking something from a table
next to the victim, that the victim woke and screamed, that this scared the Defendant, and
that the Defendant stabbed the victim once and “took off.” Mr. Faulk said the Defendant’s
story evolved as he continued to talk about the killing. Mr. Faulk said the Defendant’s
account “went from [he had stabbed the victim once] to maybe he done it twice, to he
blacked out so he didn’t know how many times.”

       Mr. Faulk testified that the Defendant came back to jail from a hearing and asked
how lengthy of a sentence he might receive. Mr. Faulk said the Defendant said his attorney
had advised him that he “might get off and all of this.” Mr. Faulk said that the Defendant
asked for advice and that Mr. Faulk told the Defendant to tell him exactly what the
Defendant had done. Mr. Faulk said the Defendant stated that he and a “buddy” had been
breaking into cars, that the Defendant could not find anything to steal, that the Defendant
started shaking doorknobs looking for one that was unlocked. Mr. Faulk said the
Defendant stated that he was able to get inside the victim’s apartment, that he took some
items including an Apple computer from the living room, and that “he wished he would
have left with the computer, but he got greedy.” Mr. Faulk said the Defendant stated that
he “stashed some stuff” outside, that he reentered the apartment, that he took a butcher
knife from the kitchen “in case somebody came in with a gun or something,” and that he
began going into the bedrooms. Mr. Faulk said the Defendant stated that he found a woman

                                             -8-
sleeping in one bedroom, that he closed the door, that he went to another bedroom, that it
was vacant, and that he took some “jewelry and stuff” from a stand on a dresser. Mr. Faulk
said the Defendant stated that he went to another bedroom, that he took some items, that
he was “getting into the end table,” that the victim woke and started screaming, and that he
“started stabbing her.” Mr. Faulk said the Defendant stated that he did not know how many
times he stabbed the victim and that he stabbed her in the arm a couple of times and in the
pubic area. Mr. Faulk said the Defendant stated that he “took off running,” that he threw
down some rings and a knife, that he jumped over a fence, that he cut his hand and face on
the fence, and that he “took off running across the interstate.” Mr. Faulk said the Defendant
stated he went to a trucking company or mechanic shop, got into a diesel truck, took a nap,
and charged his cell phone. Mr. Faulk said the Defendant stated that he woke, that he did
an internet search for nearby pawn shops, that he returned to the crime scene, and that “they
were taping everything.” Mr. Faulk said that he asked if the Defendant was scared and that
the Defendant responded, “[N]ah, it really didn’t bother me?” Mr. Faulk said the
Defendant stated he went to Cash America Pawn and pawned a ring for $30 or $40. Mr.
Faulk said the Defendant stated that he had been interviewed by the police and that the
police had taken his boots. Mr. Faulk said that the Defendant asked “if his boots could get
carpet on them” and that the Defendant was concerned “the carpet might have been on his
boots.” Mr. Faulk said the Defendant stated that he might have blood on his shirt, that he
removed some of his clothing “at a railroad track when he was running,” and that he had
put the clothes in a bag and left them on First Avenue behind some construction trailers.
Mr. Faulk thought the Defendant was worried the police had found the clothes. Mr. Faulk
said the Defendant stated that he had pulled his sleeves over his hands but that he was
concerned he might have left fingerprints.

        Mr. Faulk testified that the Defendant was calm and laughed when he spoke about
the crimes. When asked what the Defendant said when he laughed, Mr. Faulk said, “Just
like it really didn’t matter.” Mr. Faulk said that the Defendant became angry “after the
court appearance” and that the Defendant stated he wished he had raped the victim. Mr.
Faulk said the Defendant “wanted to kill” the prosecutor for mentioning in court that
pornography had been found on the Defendant’s cell phone. Mr. Faulk said, “[The
Defendant] was more angry about [the prosecutor’s mention of pornography on the
Defendant’s phone] than dealing with killing the girl.” Mr. Faulk said the Defendant
enjoyed media coverage about the case and “would go watch himself on TV.” Mr. Faulk
said the Defendant complained if the media used a photograph of the Defendant that was
not as flattering as others. Mr. Faulk said that every time the Defendant returned from
court, the Defendant watched the news to see what was said about him and that the
Defendant talked about it. Mr. Faulk said the Defendant was placed “in Max” shortly after
their conversation about the details of the crimes.

        Mr. Faulk testified that he talked to his wife about what the Defendant had told him,
that they had children, that they were sickened by the Defendant’s revelations, and that Mr.

                                            -9-
Faulk told detectives about the Defendant’s admissions. Mr. Faulk said he came forward
because the Defendant was “sick” and not because Mr. Faulk hoped to receive favorable
treatment for his pending charges. Mr. Faulk said that he remained incarcerated after he
spoke to detectives, that he pleaded guilty to a pending charge, and that his probation
violation was sustained. He said he was released from custody in January or February
2018.

        Nicholas Dalrymple testified that he was presently serving a sentence in Wisconsin
for failing to register as a sex offender. He acknowledged a prior misdemeanor conviction
for attempted sexual battery. He acknowledged additional prior convictions for criminal
impersonation, felony vandalism, and two earlier convictions for failure to register as a sex
offender. He said he was homeless in Nashville in 2017. He said that in February 2017,
he wore a GPS device that was required as a term of his probation.

        Mr. Dalrymple testified that he was in downtown Nashville drinking beer with his
friend, “George,” on the night of February 27, 2017. He said they were also with “another
Josh,” who was a guitar player, and “Josh McLawhorn,” who other evidence showed was
the Defendant, Christopher McLawhorn. Mr. Dalrymple said that after George “passed
out” from drinking, the Defendant asked him if he would like to go to WalMart “to make
some money.” Mr. Dalrymple said that he had not seen the Defendant before this night
and that the other people they were with did not appear to know the Defendant. Mr.
Dalrymple said that he was hesitant because he did not know the Defendant but that the
Defendant “kept on pushing” him. Mr. Dalrymple said he agreed to go and that they left
on foot. Mr. Dalrymple said the Defendant showed him a place to store his bags of clothing
and food behind some storage buildings near the riverfront and a bus terminal. Mr.
Dalrymple said that as they were walking, the Defendant began breaking into cars. Mr.
Dalrymple said that as they continued, the Defendant “was scaring the living hell out of”
him and that Mr. Dalrymple ran across the street, beat on a gas station window, and told
an employee to call the police because a man was breaking into cars and houses. Mr.
Dalrymple said he waved down a police officer he saw and told the officer about the
Defendant. Mr. Dalrymple said he talked to a second officer and saw a third one. He said
that one of the officers told him it was okay to leave and that he did. Mr. Dalrymple said
he went to a McDonald’s to eat, walked back toward town, got on a bus, and saw an
ambulance, fire trucks, and police cars when he was on the bus. Mr. Dalrymple said he
went to a downtown McDonald’s and saw a news report about the Defendant, whose
clothing he recognized.

        Mr. Dalrymple testified that he saw the Defendant on the evening of February 28,
2017, at the area near Ascend Amphitheater and the waterfront where Mr. Dalrymple had
left his bags. Mr. Dalrymple said that he told a security guard that the Defendant “did the
whole thing,” that the security guard contacted the police, that the Defendant walked away
quickly, and that the police yelled for the Defendant to stop. Mr. Dalrymple said that he

                                            -10-
spoke to an investigator about where he and the Defendant had been the previous evening
and that he went with officers to the locations where they had been.

       Mr. Dalrymple testified that he and George were downtown sometime after
February 28, 2017, and that they saw the Defendant. Mr. Dalrymple said the Defendant
turned, looked at them, and “took off.” Mr. Dalrymple said he notified a police officer,
who ran after the Defendant and “took him down again.”

        Mr. Dalrymple testified that on the night of February 27, 2017, the Defendant wore
a “hoodie,” “cut through jeans,” and round-toed cowboy boots. Mr. Dalrymple said that
when he saw the Defendant on the evening of February 28, the Defendant wore a different
pair of jeans, a camouflage shirt, a teal hoodie, and the same boots. Mr. Dalrymple said a
hoodie referred to a separate item and not something attached to a jacket. Mr. Dalrymple
was shown a photograph and said the person depicted in it was the person with whom he
had walked around on February 27. The photograph was received as an exhibit. Mr.
Dalrymple said the Defendant had scratch marks on his neck in the photograph that he had
not had when they walked together on the night of February 27. Mr. Dalrymple identified
a photograph of the storage buildings where he left his bags, and the photograph was
received as an exhibit. He said the Defendant left a bag in this location, as well. Mr.
Dalrymple identified photographs from surveillance footage from a gas station and outdoor
locations and said they were from the night of February 27. He identified himself and the
Defendant in the photographs, which were received as exhibits.

       Mr. Dalrymple acknowledged that he had been unable to identify the Defendant
from a photograph lineup. He agreed he had later identified the Defendant in court.

       Mr. Dalrymple said that after he left the gas station where he had the employee call
the police about the Defendant, he saw the Defendant again that night. He said it was not
near the victim’s address.

        Metro Nashville Police Detective Michael Barron testified that he was assigned to
patrol on February 28, 2017, and that he responded to a complaint near Riverfront Park
regarding a person having seen a suspect in a murder case. He said the complainant told
him the direction in which the suspect had gone. Detective Barron said that he drove in
the direction the complainant had identified and that he saw a man running who matched
the description the complainant had given. Detective Barron said that he ran after the man,
that the man complied with his commands to stop, and that he spoke to the man. Detective
Barron said that he stayed with the man for about fifteen minutes, until detectives arrived,
and that the man did not try to fight or flee.

       Joshua Williford testified that he was from Rocky Mount, North Carolina and that
he lived in Nashville during most of 2017. He agreed he was sometimes known as “Guitar

                                           -11-
Josh.” He said he had been on tour as a musician for the past two years and that he came
back to Nashville to testify at the Defendant’s trial. He acknowledged that he had been
arrested on outstanding warrants after his return to Nashville and that he was presently
incarcerated.

       Mr. Williford testified that he met the Defendant in Wilson, North Carolina, the
Defendant’s hometown, in early 2015. Mr. Williford said that he and the Defendant came
to Nashville together in mid-2015. Mr. Williford said that the Defendant had been
homeless and that the Defendant thought he “would have better opportunity [in Nashville]
to do something better with his life.” Mr. Williford said that the Defendant returned to
North Carolina at some point and that Mr. Williford returned to visit family for Christmas
in December 2016. Mr. Williford said that he and the Defendant talked about returning to
Nashville and that they returned after the Defendant offered to contribute $100 for gas.

       Mr. Williford testified that after he and the Defendant returned to Nashville, that he
let the Defendant “sleep on the couch” of Mr. Williford’s RV camper, and that the
Defendant worked for about two weeks at a truck stop within walking distance from the
camper. Mr. Williford said that he found a room to rent in January 2017 and that he told
the Defendant to find another place to live. Mr. Williford said the Defendant stayed at a
mission or with a friend. Mr. Williford said he saw the Defendant when Mr. Williford
performed on the streets downtown. Mr. Williford said that he and the Defendant
exchanged text messages on occasion and that once or twice, he let the Defendant spend
the night in the room Mr. Williford rented.

       Mr. Williford testified that he saw the Defendant sleeping under a bridge on
February 28, 2017. He acknowledged he had previously testified that this occurred on
March 1, 2017 around 9:00 a.m. and said March 1 was the correct date. Mr. Williford said
that, by the time he saw the Defendant under the bridge, he had heard from Detective
Anthony Chandler that the Defendant had been “picked up for questioning” by the police.
Mr. Williford said that the Defendant woke and stood up and that Mr. Williford saw marks
on the Defendant’s neck, about which Mr. Williford asked the Defendant. Mr. Williford
said the Defendant stated he had “caught himself” going down a barbed-wire fence. Mr.
Williford described the marks as appearing “fresh” and “deep.” Mr. Williford said the
Defendant looked as if he “had been up all night.” Mr. Williford said this occurred near
Ascend Amphitheater and the Korean War Veterans’ Bridge. Mr. Williford said the
Defendant “ended up going back to” Mr. Williford’s house. Mr. Williford said he took the
Defendant to get the Defendant’s bag but that the bag was gone. Mr. Williford said the
Defendant left the Defendant’s cell phone in Mr. Williford’s truck.

      Mr. Williford testified that he “believe[d]” he spoke to detectives after he saw the
Defendant. Mr. Williford agreed he let the police look at and take his cell phone in early
March 2017. He agreed that police officers, including Detective Chandler, came to his

                                            -12-
house on March 7, 2017. Mr. Williford said that he spoke to the officers about the
Defendant and that he let them search his truck. Mr. Williford said text messages between
the Defendant and him were stored on his phone. Mr. Williford agreed he received an
“interesting” text message from the Defendant in which the Defendant stated he was in
custody or being interviewed by detectives. Mr. Williford agreed that the Defendant asked
in the message for Mr. Williford to tell the police “that all he had was the clothes on his
back” if the police contacted Mr. Williford. Mr. Williford said he knew the Defendant had
more than just the clothes on his back. Mr. Williford did not recall when he received this
text message in relation to taking the Defendant to retrieve the Defendant’s bag. Mr.
Williford thought the Defendant was trying to get Mr. Williford “to cover for something.”

       Mr. Williford testified that when he was interviewed by police, they had him review
surveillance footage and that he recognized a person in a “toboggan-like hat in the area of
an apartment complex” as the Defendant. Mr. Williford said he recognized the distinctive
way the Defendant adjusted his pants, the way he walked, his boots, and his toboggan. Mr.
Williford identified photographs of his truck and the Defendant’s cell phone inside the
truck. The photographs were received as exhibits. Mr. Williford agreed he allowed the
police to seize items from his truck.

        Metro Nashville Police Department forensic scientist Rachel Mack, an expert in
serology and DNA analysis, testified that she examined evidence related to this case.
Regarding evidence submitted on March 3, 2017, and discussed in her March 8, 2017
report, she said a sample from the “downside” of the knife blade collected as evidence
contained a mixture of DNA from two people. She identified one of the DNA profiles as
being consistent with a sample collected from the victim. She said that additional swabs
of the knife contained the DNA of one person, whom she identified as having a profile
consistent with that of the victim. Ms. Mack said the victim’s fingernail clippings and
scrapings contained male DNA. She said she was able to assume the presence of the
victim’s DNA but that she could not make a comparison from the available sample for the
foreign DNA. Ms. Mack said a black hooded jacket belonging to “Travis Baril” contained
DNA that was consistent with the profile of Mr. Baril. She said that a profile consistent
with Jerry David Rochelle was consistent with samples collected from the jacket. She said
that the victim could be excluded as the contributor of the other DNA present on the jacket.
She said that DNA from at least two other individuals was on the jacket but that she could
not create comparisons due to the complexity of the profile. She said samples collected
from a Batman t-shirt belonging to Mr. Baril matched Mr. Baril’s DNA profile and that the
victim’s DNA was not consistent with the DNA profile present in the sample.

       Ms. Mack testified that a sample from jeans owned by Jerry Rochelle contained a
mixture of DNA consistent with Mr. Rochelle and an unknown individual. She said the
victim’s DNA profile was excluded. Ms. Mack said two other samples from Mr.
Rochelle’s jeans contained DNA profiles that were consistent with Mr. Rochelle and Mr.

                                           -13-
Baril and that the victim’s DNA could be excluded as the source of other minor DNA data
present. Ms. Mack said mixtures of DNA were present on samples collected from a
sweatshirt owned by Mr. Rochelle. She said that Mr. Rochelle’s DNA was identified and
that the victim was excluded as a contributor.

       Ms. Mack testified that a sample collected from the knife contained a mixture of
DNA from at least two people and that due to the complexity of the mixture, she could not
use the sample for comparisons. She said that a sample from Mr. Baril’s black t-shirt
contained a complex mixture of DNA from three people and that comparisons could not
be made due to the complexity of the mixture.

       Ms. Mack testified that a limited amount of male DNA was present in a sample
collected from the victim’s mouth but that the sample size was too small for further
analysis. She said it was “possible” for DNA to be transferred through kissing or placing
a hand over a person’s mouth. She could not determine whether the DNA present with the
victim’s fingernail clippings and scrapings was from a male contributor.

       Ms. Mack testified that she made her DNA comparisons for the evidence discussed
in her March 8, 2017 report with samples collected from the victim, Ms. Thornily, Ms.
Cooper, Jonathan Sanborn, Travis Baril, Ryan Liggett, and Jerry Rochelle.

       Ms. Mack testified that she analyzed evidence submitted on March 6, 2017, which
was discussed in her March 10, 2017 report. She said she received DNA standards
collected from the Defendant, Nicholas Dalrymple, and Steven Warren for use in her
comparisons.

       Regarding a Nike shirt found in a backpack inside a tent, Ms. Mack testified that a
mixture of DNA was present. She said the profile for one of two partial major contributors
matched Mr. Rochelle’s profile and that all other known DNA profiles were excluded as
the source of the other partial major profile. She said that a DNA mixture of three
contributors was present on a leather watchband and that she could not use the sample for
comparisons due to the sample’s complexity. Ms. Mack said no comparisons could be
performed on (1) a sample from a gold rope necklace, (2) a gold necklace with cream beads
and a feather, and (3) cuttings from a stain below the knee of Mr. Baril’s jeans, due to the
limited quantity of DNA present. Ms. Mack said no DNA was detected on (1) a gold
necklace with cream and gold charms, (2) a black and gold chain necklace, and (3) a silver
chevron necklace with glass beads. She said DNA was detected on a gold necklace with a
black moon but that the amount was insufficient for further analysis.

      Ms. Mack testified that she compared the DNA standards collected from the
Defendant, Mr. Dalrymple, and Mr. Warren with the evidence discussed in her March 8,


                                           -14-
2017 report. She said the standards for these individuals were excluded from being the
source of the DNA profiles present on those items.

       Ms. Mack testified that she analyzed additional evidence, which was discussed in
her March 21, 2017 report. Relative to a gray knit hat with a Nintendo patch, she said that
she found the presence of the Defendant’s DNA inside the hat, that the known standards
excluded all other individuals as contributors, and that a minor DNA profile was present
but was unsuitable for comparison. She said that the outside of the hat contained a mixture
of DNA from three people and that the mixture was unsuitable for comparison. She said
the DNA present on shoelaces from a pair of brown Sketchers boots found next to a wooden
barrel matched Mr. Baril’s profile and that the DNA from the other standards submitted
were excluded.

       Ms. Mack testified that the ear area of a black LG cell phone contained DNA from
at least two people but that she could not use the sample for comparison due to the
complexity of the mixture. Regarding samples from the “front rivet side of the knife,” the
“handle [seams] between the halves,” and the “rear rivet on the right side handle of the
knife,” she determined that male DNA was present, but she could not conduct comparisons
due to the small amount of DNA present. She said no DNA was detected on the “mid-rivet
on the left side.”

      Ms. Mack testified that rain could deteriorate or dilute DNA to the extent that its
presence might no longer be detected. She agreed that DNA testing could not determine
when DNA was deposited on a surface.

        Metro Nashville Police Detective Brittany Shoesmith testified that she responded to
the scene at the victim’s apartment around 6:20 a.m. on February 28, 2017. She said the
victim had already been transported to a hospital when Detective Shoesmith arrived. She
said she did not observe any sign of forced entry into the victim’s apartment’s front door.
She said that multiple knives were missing from a knife block in the apartment and that she
did not see knives lying around the apartment. Detective Shoesmith saw blood droplets
outside, which Detective Riley stated he thought were left when the victim was taken from
the scene. Detective Shoesmith noted blood in the victim’s bedroom, a gas can next to a
car in the apartment complex’s parking lot, a “furry or fussy-type coat or blanket” next to
a car, and a purple headband nearby. Detective Shoesmith said she learned later that the
victim’s purse had been found near the end of the apartment building.

        Detective Shoesmith testified that she was present when Detective Chandler
interviewed Mr. Dalrymple. She agreed that Mr. Dalrymple had been unable to identify
the Defendant in a photograph lineup of six individuals but that Mr. Dalrymple had
identified the Defendant when shown additional photographs.


                                           -15-
        Detective Shoesmith testified that she was present with Detective Chandler for an
interview of the Defendant. She identified a photograph of the Defendant taken at the time
of the interview, which she said depicted the Defendant in a long-sleeved camouflage shirt.
She identified a photograph of the hat the Defendant wore during the interview. The
photograph depicted a teal beanie cap with two stripes, three stars, and a logo depicting a
hornet with a basketball. She agreed the Defendant was taken into custody at the end of
the interview.

       Detective Shoesmith testified that she went to the hospital to view the victim’s body
and the injuries. Detective Shoesmith said the victim had multiple stab wounds to her chest
and breast area. Detective Shoesmith said a person named “Ryan” was at the hospital. She
said she learned from one of the victim’s roommates that Ryan had heard something
happened to the victim and that he went to the hospital to check on the victim. Detective
Shoesmith said Ryan was upset when she and Detective Chandler informed Ryan that the
victim had died. Detective Shoesmith described Ryan as the victim’s boyfriend and said
he had wanted to “be there for his girlfriend.”

       Detective Shoesmith testified that Ryan and the victim’s roommates agreed to go to
the precinct to provide information for the investigation to Detectives Shoesmith and
Chandler. Detective Shoesmith said the interviews were recorded.

       Detective Shoesmith testified that she returned to the scene and that she reviewed
surveillance video from the apartment’s security cameras. She said she returned to the
precinct after learning that Mr. Sanborn had gone to the precinct and asked to speak to a
detective. She said Mr. Sanborn was “extremely cooperative and very saddened.” She
said he provided names and phone numbers for people with whom he and the victim had
been on the night of February 27, 2017. Detective Shoesmith said Mr. Sanborn agreed to
provide a DNA sample and to allow the police to photograph him.

        Detective Shoesmith testified that she and Detective Chandler returned to the scene
again to do additional canvassing of the area to speak with neighbors and people who might
frequent the area. She said that the police were aware of “Pops,” who was known to
frequent the area, and that she and Detective Stivic located and spoke with Pops. She also
identified Pops as “Mr. Wilkins.” She said Mr. Wilkins stated that he had lain under a
nearby interstate bridge the previous night and that he did not recall anyone’s having come
under the bridge between 4:00 and 6:00 a.m. She said they asked Mr. Wilkins if he was
familiar with a tall, thin, white male with a limp or distinctive walk wearing a “darker black
hoodie,” distinctive jeans, and boots. She said they asked about people who engaged in
“car hopping,” which she said was tugging door handles to see if a door had been left
unlocked. She said Mr. Wilkins stated that a man named “Travis” was known to car hop
and that the man matched the general description they provided. She said Mr. Wilkins


                                            -16-
stated he had not seen Travis recently but that Travis lived with Travis’s brother, David, at
a homeless camp near the fairgrounds.

        Detective Shoesmith testified that she and Detective Chandler identified Travis
Baril after receiving the information from Mr. Wilkins. She said Detective Chandler
learned from other officers that Mr. Baril’s nickname was “Uber.” She said that later that
night, she and Detective Chandler went to a hospital after learning that Mr. Baril had been
taken there for a medical issue. She said Mr. Baril agreed to go to the precinct to speak
with them after he was released from the hospital. She said Mr. Baril’s interview was
recorded. She identified photographs taken of Mr. Baril on the night of February 28, 2017.
She identified photographs of Mr. Baril’s clothing and said none of them matched what the
police “were looking for from the video.” She said Mr. Baril had not worn cowboy boots.
She said a photograph depicted Mr. Baril’s stomach tattoo. She said she and Detective
Chandler spoke with David Rochelle the next day. She said Mr. Rochelle lived at the same
homeless camp as Mr. Baril. She said that Mr. Rochelle was cooperative and that he
consented to be photographed. Referring to photographs of Mr. Rochelle, Detective
Shoesmith said he had not worn cowboy boots. She said he had a red substance on his
jeans, which she said was a chemical or paint. She said Mr. Rochelle had not worn a long-
sleeved, dark hoodie. She said Mr. Rochelle had a tattooed arms and a sun tattoo on his
chest. She identified a photograph of Mr. Rochelle’s back.

         Detective Shoesmith testified that she later learned about the existence of
surveillance video from a location near the victim’s apartment. She said the location was
near railroad tracks and the interstate. She said she reviewed the video, which showed a
tall, thin, bare-chested white male carrying an article of clothing, wearing jeans, running
across a train track, and jumping over a fence “over into this business.” She said the video
had been recorded at 5:55 a.m. on February 28, 2017, within twenty minutes of the events
at the victim’s apartment. She said the man in the video did not have a back tattoo, unlike
Mr. Baril. She said the man in the video wore his hair in a different style than Mr. Baril or
Mr. Rochelle. She said the man in the video appeared to have a patch of hair on his lower
back, which she did not recall from photographing Mr. Baril or Mr. Rochelle.

       Metro Nashville Police Detective Zachariah Beavis testified that, at the direction of
Detective Chandler, he collected surveillance video that had been obtained by the
Surveillance and Technical Support Unit. He said he responded to a call from Officers
Hosman and Barren on the evening of February 28, 2017, to go to the Ascend Amphitheater
in downtown Nashville. Detective Beavis said that when he arrived, the Defendant was
standing with the officers and that Detective Beavis was advised that the Defendant may
have been involved or had information about a homicide. Detective Beavis said he asked
the Defendant about cuts on the Defendant’s interior hand and neck and that the Defendant
stated he had been in a fight. Detective Beavis identified a photograph of the Defendant,
who wore “a Charlotte Hornets beanie, camouflaged pullover, blue jeans and cowboy

                                            -17-
boots.” Detective Beavis said this was the clothing worn by the Defendant when Detective
Beavis saw the Defendant on the evening of February 28. Detective Beavis identified
additional photographs of the Defendant, which Detective Beavis said were taken when the
Defendant went to the precinct that evening. Referring to the photographs, Detective
Beavis identified the black LG cell phone and white earbuds the Defendant had with him
on the evening of February 28. The photographs were received as exhibits. Detective
Beavis said the Defendant voluntarily provided a DNA sample. Detective Beavis said that
the Defendant was allowed to leave after detectives spoke with him and that he allowed
the Defendant to charge the Defendant’s cell phone before leaving.

        Detective Beavis testified that on March 1, 2017, he and Detective Chandler went
to the location where Mr. Baril camped and that Mr. Baril voluntarily provided a pair of
jeans. Detective Beavis said he and Detective Chandler had been searching for clothing
worn by the suspect as depicted in surveillance video footage. Detective Beavis said that
other pairs of jeans were at the homeless camp but that the pair they collected was similar
to the ones in the video. Detective Beavis identified photographs of the pair of jeans they
collected, which were received as exhibits. He agreed that the jeans had a large hole or rip
and that the left thigh was “spilt basically from the pocket down to the knee.”

        Detective Beavis testified that he and Detective Chandler returned on March 3,
2017, with a search warrant for the homeless camp where Mr. Baril lived. Detective Beavis
identified photographs of the homeless camp, which were received as exhibits.

       Detective Beavis testified that he returned with other officers to the area outside the
victim’s apartment in order to better understand the area and where evidentiary items were
found. He said that while following a possible path, he saw a “beanie” with an “old NES
Nintendo Entertainment System remote control picture” on it lying on railroad tracks near
a trucking company, which he said he did not recognize at the time as having evidentiary
value. He said he saw a truck wheel rim with a boot print inside the trucking company’s
fence.

        Detective Beavis testified that police “CSI” units returned to the area on March 5,
2017, and that they took photographs and documented the locations of items he had located.
He identified photographs of a route he walked, which depicted roads, trails, railroad
tracks, the trucking company’s “back lot,” a barrier fence between Ridley Street and the
interstate, a raised “berm” area near the fence, and surveillance cameras. He identified the
area where the victim’s laptop computer and the knife from her apartment were found. He
said the fence depicted in the photographs had a “gap cut” in one location. The photographs
were received as exhibits.

        Detective Beavis testified that when he returned to the scene later, the beanie was
still on the railroad tracks. He said he had been advised since his previous visit to the area

                                            -18-
that the Defendant had a social media post of himself wearing this beanie or a similar one.
He said Detective Stivic removed it from the train tracks.

        Detective Beavis testified that the boot print on the tire rim was similar to the boot
print from the boots the Defendant wore on the night Detective Beavis interviewed the
Defendant. A photograph of the bottom of the Defendant’s boot had been previously
received as an exhibit.

       Detective Beavis testified that Detective Chandler reviewed the video surveillance
footage of a person “jumping the fence” and determined that the person had jumped the
fence within about fifteen minutes of the time reflected on video surveillance footage at
the crime scene. Detective Beavis said he went to the scene and physically ran the route
from the victim’s apartment to the fence line where the victim’s laptop computer and the
knife from her apartment were found, that he jumped the fence, that he began at 5:39 a.m.,
and that it took him “[j]ust over six minutes” to complete the run and to jump the fence.

        The jury was informed of several stipulations of fact. First, the parties stipulated
that the time stamp on video surveillance footage from U-Haul was two minutes ahead of
the correct time. Second, the parties stipulated that the time stamp was correct but the date
stamp was incorrect for video surveillance footage from the exterior of Advance Financial
Business. Third, the parties stipulated that the time stamp on video surveillance footage
from 700 Wedgewood Park was “correct within one minute.” Fourth, the parties stipulated
that the time stamp on video surveillance footage from 760 Wedgewood Park was one hour
and seven minutes ahead of the correct time. Fifth, the parties stipulated that the time
stamp on video surveillance footage from Truck Center, Inc. was twenty-two minutes
behind the correct time. Sixth, the parties stipulated that the time stamp on video
surveillance footage from Cash America Pawn was correct. The computer storage devices
containing the video surveillance footage were received as exhibits.

       Metro Nashville Police Detective Anthony Chandler, the lead detective in the
victim’s homicide, testified that he was called to respond to the scene at the victim’s
apartment before 7:00 a.m. on February 28, 2017. He said Detectives Stivic and Shoesmith
were among the responding officers.

       Detective Chandler testified that the scene had been secured by officers who arrived
before he did. He said that he noticed several small blood drops on the walkway into the
apartment building and in the apartment’s hallway, which were believed to have been
dropped when the victim had been transported to the hospital. He said the victim would
have been transported if emergency personnel thought her life might be saved but that her
body would have been left at the scene if she were deceased. He said the victim’s driver’s
license lay on a counter.


                                            -19-
       Detective Chandler testified that the victim’s roommates were taken to the precinct
to provide information. He said that they were upset when a chaplain informed them of
the victim’s death but that they provided information that assisted in the investigation. He
said Mr. Liggett was also informed of the victim’s death and was interviewed. He said that
Ms. Thornily, Ms. Cooper, and Mr. Liggett consented to provide DNA samples.

       Detective Chandler testified that he had gone to the hospital to view the victim’s
body before interviewing Ms. Thornily, Ms. Cooper, and Mr. Liggett at the precinct.
Detective Chandler said that he and Detective Shoesmith were told that Mr. Liggett was at
the hospital and that they were incorrectly informed that he was the victim’s boyfriend.
Detective Chandler said that Mr. Liggett was Ms. Cooper’s boyfriend. Detective Chandler
said Mr. Liggett agreed to give a statement at the precinct.

       Detective Chandler testified that after the interviews, he and Detective Shoesmith
returned to the scene around 11:00 a.m. He said that he obtained video surveillance
recordings from three apartment buildings near the victim’s apartment. He said one of the
recordings showed a white male wearing ripped and faded jeans, a dark hooded sweatshirt,
and “what appeared to be a hat.” Detective Chandler said the recording showed the man
walking toward the victim’s apartment and activating the flashlight function on his cell
phone. He said the timing on the recording was incorrect but that it depicted something
that happened shortly before the 9-1-1 call was received. He said the video was released
to the media in an attempt to obtain additional information from the public about the
person’s identity.

       Detective Chandler testified that he received information that a MacBook computer
and a kitchen knife with what appeared to be blood were found on the other side of a fence
along an interstate exit ramp. He said he had the DCS unit process and collect the evidence.

       Detective Chandler testified that he and Detective Shoesmith returned to the
precinct when they learned Mr. Sanborn was there and wanted to speak to the detectives in
charge of the case. Detective Chandler said that Mr. Sanborn was upset and cooperative
and that Mr. Sanborn provided information to assist with the investigation. Detective
Chandler said that Mr. Sanborn showed them information on his cell phone regarding his
use of a rideshare service and that he voluntarily provided a DNA sample.

       Detective Chandler testified that surveillance video was played at officer roll call
on the afternoon of February 28, 2017. He said a couple of officers thought they recognized
the person in the video as “Travis” or “Huber.” Detective Chandler said Huber was a
nickname for “homeless Uber.” He said that after conferring with Detectives Shoesmith
and Stivic, he determined that this person was Travis Baril. Detective Chandler said that
an alert to officers was placed for Mr. Baril and that he received a notification shortly
thereafter that Mr. Baril was at a hospital.

                                           -20-
        Detective Chandler testified that he went to the hospital and spoke to Mr. Baril.
Detective Chandler said that he asked Mr. Baril about car hopping and that Mr. Baril
cooperated by answering questions and allowing Detective Chandler to look at his clothing.
Detective Chandler said Mr. Baril’s clothing did not match what had been in the video
footage. Detective Chandler said Mr. Baril agreed to go to the precinct for further
questioning after Mr. Baril was released from the hospital. Detective Chandler identified
the DNA sample and consent form provided by Mr. Baril, and they were received as an
exhibit. Detective Chandler said that Mr. Baril had a small circular mark on his bicep that
was determined to be a bite mark and that Mr. Baril provided information about the source
of the injury that did not relate to the victim’s homicide.

       Detective Chandler testified that Mr. Baril agreed to allow detectives to accompany
him to his homeless camp. Detective Chandler said he found jeans with what appeared to
be new damage, which he described as a rip that might have been from an attempt to destroy
them. Detective Chandler said Mr. Baril consented for the police to take the jeans.
Detective Chandler said Mr. Baril agreed to allow the police to take his black LG cell
phone. Detective Chandler said that after the cell phone was searched pursuant to a search
warrant, the police determined that no information of evidentiary value was stored on the
cell phone. The cell phone was received as an exhibit.

       Detective Chandler testified that he returned to the homeless camp during daylight
hours on March 1, 2017. He said several items of clothing were collected for laboratory
analysis. He identified a photograph of Sketchers boots collected from Mr. Baril and a
photograph of Ozark boots collected from the homeless camp. The photographs of the
boots were received as exhibits.

      Detective Chandler identified a “blood spot” and fingerprints obtained by the
medical examiner during the victim’s autopsy, and they were received as exhibits.

        Detective Chandler testified that after speaking with Mr. Baril and other potential
witnesses, Detective Chandler wanted to speak to Jerry David Rochelle and placed a police
alert for Mr. Rochelle. Detective Chandler said he later spoke with Mr. Rochelle, who
voluntarily provided a DNA sample and allowed police to photograph him. Detective
Chandler said he did not observe significant injuries when Mr. Rochelle removed his shirt
for the photographs.

       Detective Chandler testified that, based upon information received in the
investigation, he placed a police alert for Steven Warren. Detective Chandler said Mr.
Warren voluntarily came to the precinct, gave a statement, provided a DNA sample, and
permitted the police to photograph him. Detective Chandler identified photographs of Mr.
Warren, whom he said wore camouflage pants, a camouflage shirt, and a hat. Detective

                                           -21-
Chandler said Mr. Warren had “very visible” tattoos on his back, unlike the person in some
of the surveillance footage. Detective Chandler said he examined the sole of Mr. Warren’s
boot. Photographs of Mr. Warren and his DNA sample were received as exhibits.

       Detective Chandler testified that the police obtained the gas station surveillance
video from about 4:30 a.m. on February 28, 2017, from Mr. Ridley. Detective Chandler
said the video recording was sent to other officers and that one identified the person in the
recording as Mr. Dalrymple. Detective Chandler said he placed a police alert for Mr.
Dalrymple and was able to speak with and obtain a DNA sample from him. Detective
Chandler said he determined that a person Mr. Dalrymple referenced in his statement was
the Defendant. Detective Chandler said Mr. Dalrymple showed him points of interest that
were relevant to the case. Detective Chandler said he obtained GPS coordinates for Mr.
Dalrymple from the GPS monitor Mr. Dalrymple wore due to Mr. Dalrymple’s status as a
sex offender.

       Detective Chandler testified that the police obtained surveillance video from
additional businesses near the victim’s apartment and from Metro video cameras
downtown. Video footage was played for the jury, and Detective Chandler described what
the footage showed. He said a recording from 2:36 a.m. showed the victim and Mr.
Sanborn getting out of a car and walking into the victim’s apartment. He said a recording
from 3:13 a.m. showed Mr. Sanborn leaving the apartment and getting into a Lyft car. He
said recordings from various cameras in downtown Nashville showed Mr. Dalrymple and
the Defendant at 2:51, 2:59, 3:13, 3:15, and 3:18 a.m. Detective Chandler said that Mr.
Dalrymple wore the same clothing as seen in the video recording from the gas station and
that the Defendant wore a hooded jacket over a t-shirt, faded jeans, and a dark knit hat.
Detective Chandler said the recordings from 2:51, 2:59, and 3:20 a.m. showed Mr.
Dalrymple and the Defendant walking downtown near blue boxes where homeless people
hid their belongings. Detective Chandler said the recordings showed the direction in which
Mr. Dalrymple and the Defendant walked. Detective Chandler said the police had been
unable to locate Mr. Dalrymple and the Defendant on any other surveillance footage until
they were near the victim’s apartment. Detective Chandler said video recording from 4:43
until 4:55 a.m. from U-Haul near the victim’s apartment showed officers patrolling and
searching the area after the 9-1-1 call about a suspicious person pulling on car door handles.

       Detective Chandler testified that five cameras near the victim’s apartment showed
the Defendant’s movements during the crimes. Detective Chandler said the video
recordings showed a man walking around cars parked near the victim’s apartment.
Detective Chandler said the man entered one of the cars for about twenty seconds at 5:06
a.m. Detective Chandler said a recording showed a person with an item under his right
arm walking on a sidewalk at 5:09 a.m. Detective Chandler said the man wore a zip-up
hooded jacket with a shirt visible underneath, a gray knit hat, and pants with “discoloration
on the back,” which he described as the same clothing the Defendant had worn in the

                                            -22-
surveillance video from downtown Nashville earlier in the evening. Detective Chandler
said the man activated the flashlight function on his cell phone and walked toward and
entered the victim’s apartment at 5:10 a.m. Detective Chandler said the man could be seen
at 5:13 a.m. walking and holding the purse and laptop that were recovered as evidence in
this case. Detective Chandler said the man placed the purse and laptop near a utility box,
which he said was the location where jewelry taken from the apartment was recovered.
Detective Chandler said no people other than the man were recorded walking around
outside the victim’s apartment during the time the man is shown on the recordings.
Detective Chandler said the man made multiple trips in and out of the victim’s apartment.
Detective Chandler said a recording showed the man going to the utility box at 6:14 a.m.,
retrieving items “stashed on the other side of the electrical box,” and walking around the
corner of an apartment building toward the interstate while holding what appeared to be a
flashlight. Detective Chandler said the “flash of the silver on the laptop” in the man’s hand
was visible in a recording from 5:16 a.m. Detective Chandler said that a recording from
5:18 a.m. showed light moving around, which he said was “almost like they are on the
other side of the fence itself,” and that the laptop and the knife were found farther along
the other side of the fence. Detective Chandler said a recording showed the man walking
back toward the victim’s apartment at 5:20 a.m. Detective Chandler said that the
surveillance cameras did not detect any activity for eleven minutes after 5:20 a.m. and that
at 5:32 a.m., a recording showed the Defendant and “light from the flashlight again”
moving toward the “opposite side of the utility box.” Detective Chandler said the
Defendant crouched down where the jewelry was later recovered. Detective Chandler said
that the Defendant was “about to make his way back to the apartment” at 5:32:31 a.m., that
the Defendant ran from the apartment at 5:39:16, and that the 9-1-1 call was received at
5:39:59. Detective Chandler said the Defendant held a flashlight and wore a beanie in the
video. Detective Chandler said video surveillance captured the Defendant’s image as he
fled the area. Detective Chandler said the surveillance footage showed no one walking on
the sidewalk near the victim’s apartment between Mr. Sanborn’s departure and the
Defendant’s arrival. Detective Chandler later said a recording from U-Haul at 4:43 a.m.
showed Mr. Dalrymple speaking to a police officer and a second person walking past police
officers.

        Detective Chandler testified that surveillance footage from a trucking business
showed a shirtless man jump over a fence. Detective Chandler said “there is no longer a
beanie on the head,” and he noted a distinctive balding pattern, facial hair, and an absence
of tattoos. He said the absence of tattoos helped the police distinguish this individual from
three others with whom they spoke. Detective Chandler said that the recording showed the
man’s foot land on a rim and that the footprint and tread appeared to be the same as on the
boots the Defendant wore when he was photographed at the precinct. Detective Chandler
noted that in a recording, the man’s back hair “was almost an upside down triangle” and
that he had a considerable amount of chest hair.


                                            -23-
       Detective Chandler testified that surveillance video from Advance Financial
showed the Defendant entering at 8:58 a.m. He noted the marking on the back of the
Defendant’s pants and the “same dark hooded sweatshirt” as seen in earlier recordings.
Detective Chandler said the Defendant left the business at 9:07 holding a cell phone and
charging cord.

      Detective Chandler testified that he showed a photograph lineup containing the
Defendant’s photograph to Mr. Dalrymple. The lineup was received as an exhibit.

       Detective Chandler identified a black Kyocera cell phone the police obtained from
Mr. Williford on March 23, 2017. Detective Chandler said Mr. Williford, who was also
known as “Guitar Josh,” was “the central person that everybody kind of hung around with.”
Detective Chandler said the police determined that Mr. Williford and the Defendant spent
a “considerable amount of time” together and that the Defendant came to Nashville with
Mr. Williford. The cell phone was received as an exhibit.

       Detective Chandler identified photographs of the Defendant taken on March 5,
2017, and they were received as exhibits. Detective Chandler noted the absence of tattoos
and the hair patterns on the Defendant’s torso, head, and face as being like those in the
video recordings.

       Detective Chandler identified the Defendant’s black LG cell phone, which was
received as an exhibit. Detective Chandler said he obtained the cell phone from Mr.
Williford. He said he met with Mr. Williford at Mr. Williford’s house, that Mr. Williford
consented to a search of his truck, and that the cell phone was collected from the truck.

       Detective Chandler testified that the arrest warrant was issued on March 9, 2017,
and that the preliminary hearing took place on March 16, 2017. He said he received
information on March 22, 2017 that an inmate, David Faulk, wanted to speak with
detectives regarding the present case. Detective Chandler said that after speaking with Mr.
Faulk, the police were able to corroborate his information about the Defendant’s having
pawned a ring at Cash America on February 28, 2017, through a database for pawned items.
Detective Chandler said the police had not received any information about the Defendant’s
having pawned items before Detective Chandler spoke to Mr. Faulk. Detective Chandler
said he and Detective Shoesmith obtained the paperwork and the ring from Cash America
and that the pawn receipt showed the Defendant as the person who pawned the ring for
$40. The pawn receipt was received as an exhibit.

      Detective Chandler testified that, after his visit to Cash America, the Surveillance
and Investigative Support Unit (SISU) unit obtained surveillance video footage from the
business for February 28, 2017. He said video from 9:24 a.m. showed that the Defendant
came into the store wearing the same hoodie and jeans as had been shown in the earlier

                                           -24-
recordings but no longer wearing the gray hat. Detective Chandler said the video showed
the Defendant pawning the ring, completing paperwork, and receiving money. Detective
Chandler noted the Defendant’s calm demeanor during the transaction. Detective Chandler
said Pawn America was within walking distance from the victim’s apartment.

       Detective Chandler testified that surveillance video from downtown Nashville at
10:38 a.m. on February 28, 2017, showed the Defendant walking toward the blue boxes
near where homeless people hid belongings. Detective Chandler noted that the Defendant
wore the same clothing as had been shown in the earlier recordings, except he no longer
wore the gray cap. Detective Chandler said surveillance video from 10:39 a.m. showed
the Defendant changing clothes between the boxes. Detective Chandler said that the
Defendant retrieved other clothes from a bag and that he held up his hooded sweatshirt and
shirt and examined them after removing them. Detective Chandler said the Defendant
moved around between the boxes for ten to fifteen minutes. Detective Chandler said that
the Defendant emerged from the area of the boxes at 10:58 a.m. and that, at this point, the
Defendant wore the clothes he wore later that evening when Detective Beavis saw him.
Detective Chandler said that the video showed the Defendant going to several garbage
cans, that the Defendant “spen[t] some amount of time with each one of them,” and that
the video did not show whether the Defendant placed anything in the cans.

       Detective Chandler testified that he went to the area with Mr. Dalrymple, that
Detective Chandler looked for bags of clothing consistent with information the police had
received, and that he later reviewed the video footage to determine the time the Defendant
had been there. Detective Chandler said he was unable to locate any items of interest,
including the hooded sweatshirt, either time he went to this location. Detective Chandler
said that the area was maintained by “public parks” and that they disposed of items left
there.

       Detective Chandler testified that a February 28, 2017 surveillance video from
around 6:00 p.m. showed the Defendant between the storage boxes again. Detective
Chandler said Mr. Dalrymple saw the Defendant at about 6:32 p.m. and notified a security
guard to call the police.

       Detective Chandler testified that the police obtained the Defendant’s boots by
executing a search warrant. The boots were received as an exhibit. Detective Chandler
said the boots had the same tread pattern as the one he had seen on the tire rim from the
trucking company. He said that he compared the print on the tire rim to the tread shown in
photographs of other boots and that they did not match.

      The parties stipulated that the 9-1-1 Communications Center received a call from
Ms. Thornily at 5:39:59 a.m. on February 28, 2017.


                                           -25-
       Miguel Laboy, M.D., a medical examiner and forensic pathology expert, testified
that he performed the autopsy of the victim. He identified his report and autopsy
photographs, which were received as exhibits. He said the victim’s date and time of death
were February 28, 2017, at 6:06 a.m. He described an abrasion, incisions, and stab wounds
to the victim’s hands, fingers, arm, chest, groin, abdomen, and buttock. He said he could
not determine the order in which the wounds were inflicted.

       Dr. Laboy testified that a stab wound to the victim’s right chest was three and seven-
eighths inches deep. He said the victim’s right lower lung was perforated, which would
have caused the vessels inside to “bleed out” and compress the lung. He said the victim’s
liver and diaphragm were also perforated and would have bled.

       Dr. Laboy testified that another chest stab wound measured one inch in length and
two and five-eighths inches in depth. He said that the victim’s rib was cut and that the
upper lobe of her right lung was penetrated. He said another chest stab wound was two
and one-eighth inches long, five and one-half inches deep, and perforated the victim’s chest
cavity, rib, pericardial sac surrounding the heart, ascending aorta, right atrium, inferior
vena cava, and medial lung at the upper lobe. He said the wounds to the victim’s heart
were “lethal injuries.”

       Dr. Laboy testified that the victim sustained a stab wound to the inferior side of one
breast that was one and one-eighth inch long and three and one-quarter inches deep. He
said the victim suffered an incision of a rib and upper lobe of the left lung, perforation of
the pericardial sac, and incision of the left ventricular chamber. Dr. Laboy said that the
victim’s toxicology analysis showed the presence of ethanol, which could come from
alcohol or medication, and that the analysis did not detect the presence of illegal
substances. Dr. Laboy said that wounds like the victim’s would be fatal within seconds to
minutes, depending on the sequence in which they were inflicted.

       Kelsey Cooper testified that she spent the night of February 27, 2017, away from
the apartment she shared with the victim and Ms. Thornily. She said that her bedroom had
a back door exit to the gated parking lot and that she kept the door locked. She said Ms.
Thornily called her around 5:45 to 6:00 a.m. to tell her something had happened to the
victim. Ms. Cooper said she returned to the apartment but was not permitted to enter. She
said that she was taken to the precinct, where a chaplain told her the victim had died. She
said she provided information to the police.

       Ms. Cooper testified that she was later allowed to return to the apartment and that
she found her room “messier” than she had left it. She said all of her jewelry was missing
from her jewelry tree stand. Referring to a photograph exhibit, she identified jewelry
belonging to her and to the victim. Ms. Cooper said she later realized a ring was missing.
She identified photographs of herself wearing the ring, which she said had been a gift from

                                            -26-
her aunt. She said the ring had been on the bottom of the jewelry stand when she left the
apartment on the night of February 27, 2017. She said she later identified the ring when
Detective Chandler showed it to her in mid-March. Ms. Cooper said she did not know the
Defendant and never gave anyone permission to enter her bedroom in the apartment and
take her jewelry.

       Metro Nashville Police Detective Chad Gish, a member of the SISU unit and an
expert in mobile phone forensics analysis, testified that he analyzed the contents of three
cell phones related to this case. Regarding his analysis of Mr. Baril’s cell phone, Detective
Gish said it showed a 9-1-1 call on February 28, 2017, at 10:16 a.m.

        Detective Gish testified that his analysis of the Defendant’s LG cell phone revealed
“[q]uite a bit” of information relevant to the investigation. He stated that he used computer
software to extract all of the data from the Defendant’s cell phone and that data was stored
in different databases, depending on the type of data involved, such as text messages, SMS
messages, email messages, and call logs. He said he began his review of the extracted data
with reference to the timeline he received from detectives relative to the timing of the
homicide. In describing the thoroughness of the review of the data on the Defendant’s cell
phone, Detective Gish said, “His whole phone was analyzed for weeks.”

        Detective Gish testified that the data in the Defendant’s cell phone included
information from a Facebook messenger account and the telephone numbers and email
addresses associated with the account. Detective Gish said the Defendant’s cell phone
contained a photograph that had been stored on Facebook which depicted the Defendant
wearing a “beanie” with a Nintendo patch. Detective Gish said the image was uploaded to
Facebook on February 27 of an unspecified year at 12:47 a.m. He said the photograph was
not in the cell phone’s photo gallery.

        Detective Gish testified that the Defendant’s cell phone contained data showing that
an internet search had been performed for “Nashville TN stabbing” and that news articles
about the crime had been accessed via the cell phone beginning at 9:02 a.m. on February
28, 2017. Detective Gish said the cell phone had been used to search for pawn shops at
9:06 a.m. and that another search was performed seconds later for information about the
stabbing. Detective Gish said the next internet search performed with the cell phone was
at 3:25 p.m. and that the cell phone was used to view another article about the crime.
Detective Gish said these news articles did not contain information about the police having
found a knife related to the stabbing. Detective Gish said the cell phone was used at 3:33
p.m. for the search queries “will the rain wash away fingerprints” and “can the rain wash
off fingerprint.” He said the cell phone was used to access a news article about the stabbing
at 3:34 p.m., information about the weather forecast at 3:47 p.m., and articles about the
stabbing at 3:50 and 3:53 p.m. He said these news articles did not contain information
about recovery of a knife or a computer. He said another news article about the stabbing

                                            -27-
was accessed at 3:55 p.m. He said the cell phone was used beginning at 4:03 p.m. to access
articles about the incriminating value of fingerprints, how police used fingerprints to “catch
criminals,” what happened after the police found a person’s fingerprints at a crime scene,
and how long until police arrested a person after “lifting” fingerprints. He said the cell
phone was used to access a news article about the crime at 4:14 p.m. and to access “murder-
erotica suffocation” and “bondage suffocation” pornography. He said that the cell phone
was used to access articles about the crime at 6:15 and 6:17 p.m. before accessing
pornography at 6:37 p.m. Detective Gish said the cell phone was used to search for articles
about DNA evidence at 8:33 p.m. He said the cell phone was used to access an article
about the identification of the victim at 8:36 p.m., an unrelated crime in Nashville at 8:37
p.m., and a list of “[t]op ten reasons why you should not talk to the police” at 9:06 p.m.
Detective Gish said the cell phone was used to access additional information beginning at
11:36 p.m. about DNA evidence, reasons not to talk to the police, obtaining legal
assistance, and the length of time a person could be detained by police. Detective Gish
said that the Defendant’s cell phone was used on March 1, 2017, at 1:08 a.m., to access an
article about when Miranda rights must be read to a person.

       Detective Gish testified that, based upon the information he obtained from the
Defendant’s cell phone, the police obtained surveillance video from Cash America, a pawn
shop near the victim’s apartment, which showed the Defendant inside the business a few
hours after the crime. Detective Gish said the Defendant appeared to be wearing the same
jeans in the Cash America video as he had worn in a photograph taken at 9:00 p.m. on
February 27, 2017, and stored on the cell phone.

       Detective Gish testified that his analysis of Mr. Williford’s cell phone showed calls
and text messages between Mr. Williford and the Defendant. Detective Gish said,
however, that the records of most of these communications were not present on the
Defendant’s cell phone. In Detective Gish’s opinion, the communications missing from
the Defendant’s cell phone had been deleted. Detective Gish said text messages between
the Defendant and Mr. Williford beginning at 11:09 p.m. on February 27, 2017, discussed
their plans to meet later in the evening. Detective Gish said Mr. Williford sent a text
message to the Defendant at 12:06 p.m. on February 28 about the location in which Mr.
Williford was going “to play.” Detective Gish said that thereafter, Mr. Williford and the
Defendant exchanged messages about meeting that evening. Detective Gish said the
Defendant sent a text message to Mr. Williford at 8:13 p.m., in which the Defendant stated
that he was in an interrogation room, that the did not know “what . . . they are talking
about,” that “some girl got stabbed and killed last night and supposedly they are
investigating a bunch of people downtown.” Detective Gish said that at 9:05 p.m., the
Defendant sent Mr. Williford a text message which stated, “[I]f the cops ever ask you what
I was doing, I was drinking, hanging out and I don’t have bags or nothing. Just the clothes
on my back and got into it with someone. But you don’t know much.” Detective Gish said
he performed a “manual examination” of a database from the cell phone for about one and

                                            -28-
one-half days attempting to locate information regarding the usage of the flashlight
function but that he was unable to locate a “log file” reflecting when the flashlight function
had been used. Detective Gish agreed he had testified at the Defendant’s preliminary
hearing that the Defendant’s cell phone had been used to search for murder erotica
suffocation pornography.

        The defense did not offer evidence. After receiving the proof, the jury found the
Defendant guilty of the charged offenses of especially aggravated burglary, first degree
felony murder, first degree premeditated murder, and two counts of theft of property valued
at less than $1000. After the trial court imposed the sentence, this appeal followed.

                                              I

                                Sufficiency of the Evidence

       The Defendant contends that the evidence is insufficient to support his convictions.
He argues that his identity as the perpetrator of the offenses was not sufficiently established
by the State’s proof. The Defendant does not otherwise challenge the sufficiency of the
evidence as to the remaining elements of the offenses. The State counters that the evidence
is sufficient to establish beyond a reasonable doubt that the Defendant committed the
offenses. We agree with the State.

        In determining the sufficiency of the evidence, the standard of review is “whether,
after viewing the evidence in the light most favorable to the prosecution, any rational trier
of fact could have found the essential elements of the crime beyond a reasonable doubt.”
Jackson v. Virginia, 443 U.S. 307, 319 (1979); see State v. Vasques, 221 S.W.3d 514, 521
(Tenn. 2007). The State is “afforded the strongest legitimate view of the evidence and all
reasonable inferences” from that evidence. Vasques, 221 S.W.3d at 521. The appellate
courts do not “reweigh or reevaluate the evidence,” and questions regarding “the credibility
of witnesses [and] the weight and value to be given the evidence . . . are resolved by the
trier of fact.” State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997); see State v. Sheffield, 676
S.W.2d 542, 547 (Tenn. 1984).

       “A crime may be established by direct evidence, circumstantial evidence, or a
combination of the two.” State v. Hall, 976 S.W.2d 121, 140 (Tenn. 1998); see State v.
Sutton, 166 S.W.3d 686, 691 (Tenn. 2005). “The standard of review ‘is the same whether
the conviction is based upon direct or circumstantial evidence.’“ State v. Dorantes, 331
S.W.3d 370, 379 (Tenn. 2011) (quoting State v. Hanson, 279 S.W.3d 265, 275 (Tenn.
2009)).

      “Identity of the perpetrator is an essential element of any crime.” State v. Rice, 184
S.W.3d 646, 662 (Tenn. 2006). Circumstantial evidence alone may be sufficient to

                                             -29-
establish the perpetrator’s identity. State v. Reid, 91 S.W.3d 247, 277 (Tenn. 2002). The
identity of the perpetrator is a question of fact for the jury to determine. State v. Thomas,
158 S.W.3d 361, 388 (Tenn. 2005). “The jury decides the weight to be given to
circumstantial evidence, and ‘[t]he inferences to be drawn from such evidence, and the
extent to which the circumstances are consistent with guilt[.]’” Rice, 184 S.W.3d at 662
(quoting Marable v. State, 313 S.W.2d 451, 457 (Tenn. 1958)).

       At the outset, we acknowledge our conclusion in Section II below that the trial court
erred in denying the motion to suppress the evidence obtained from the search of the
Defendant’s cell phone. Thus, this evidence was erroneously admitted at the trial.
However, we evaluate the sufficiency of the evidence in light of all of the evidence
presented to the jury, including the improperly admitted evidence. State v. Longstreet, 619
S.W.2d 97, 99-101 (Tenn. 1981); State v. Gilley, 297 S.W.2d 739, 763 (Tenn. Crim. App.
2008). In section II, we will account for the erroneous admission of the evidence by
reviewing whether its admission was reversible error or was harmless beyond a reasonable
doubt.

       The Defendant argues that the evidence placed him near the crime scene but did not
establish that he committed the crimes. As we have stated, a crime may be established
solely by circumstantial evidence. Reid, 91 S.W.3d at 277. Viewed in the light most
favorable to the State, the video evidence shows that the Defendant was in the area of the
victim’s apartment on the night of the offenses, that he attempted to enter cars, and that he
entered at least one car. Mr. Dalrymple testified that he had been with the Defendant in
the area near the victim’s apartment, that he distanced himself from the Defendant when
the Defendant tried to break into cars, and that he notified a gas station attendant to call 9-
1-1 about the Defendant’s activity. Mr. Dalrymple’s testimony regarding the 9-1-1 call
was corroborated by other evidence. Video surveillance footage showed a man entering
the victim’s apartment repeatedly, exiting the apartment, placing items outside the
apartment, and returning to the apartment. The man wore distinctive torn or ripped jeans,
a dark hooded jacket, and a gray beanie. Other evidence established that the Defendant
wore clothing that matched this description before the crimes and that he wore the same
clothing other than the beanie afterward. A gray beanie with a Nintendo controller patch
was later found near the crime scene. The beanie contained the Defendant’s DNA, and the
beanie matched a beanie worn by the Defendant in a Facebook photograph taken on the
night of the crime, in surveillance video from earlier on the evening of the crime, and in
surveillance video from the area outside the victim’s apartment. A boot print matching the
pattern of the Defendant’s boot was found on a tire rim at a business near the crime scene.
Video surveillance footage showed the suspect’s foot land on a tire rim. The Defendant
had scratch marks on his neck after the crime, and Mr. Williford said the Defendant had
not had them when they were together on the night of February 27, 2017, before the crimes
occurred. Regarding the scratches, the Defendant told Mr. Dalrymple he had injured
himself on a barbed wire fence, and the suspect was seen scaling a fence in surveillance

                                             -30-
video. The victim’s computer and a knife from the victim’s apartment were found near a
fence that was along the path the evidence showed the Defendant had taken when he left
the apartment. The Defendant pawned Ms. Cooper’s ring hours after the crime, a fact he
revealed to Mr. Faulk. Ms. Cooper did not initially realize the ring had been stolen, and
the police were unaware of the stolen ring until they learned about it from Mr. Faulk and
were able to locate the ring at the pawn shop. Surveillance video from the pawn shop and
the paperwork from the transaction corroborated that the Defendant was the person who
pawned the stolen ring. Data stored on the Defendant’s cell phone included internet
searches about the crime, DNA evidence, the effect of rain on fingerprint evidence, the
weather forecast, the advisability of talking to the police, and nearby pawn shops. The
Defendant’s cell phone was used to search for information about a stabbing before
information about the victim’s manner of death had been released to the media. Data stored
on Mr. Dalrymple’s cell phone show that the Defendant sent text messages to Mr.
Dalrymple asking Mr. Dalrymple to provide false information to the police if he were
questioned. The messages had been deleted from the Defendant’s cell phone after they
were sent. The Defendant confessed the details of the crime to Mr. Faulk, and some of the
information the Defendant provided Mr. Faulk had not been publicly disseminated at the
time.

       Upon review, we conclude that the evidence of the Defendant’s identity as the
perpetrator of the crimes is sufficient to support the convictions. He is not entitled to relief
on this basis.

                                              II

                               Denial of Motion to Suppress

       The Defendant contends that the trial court erred in denying his motion to suppress
the evidence obtained pursuant to a search warrant for the contents of his cell phone. He
argues that the search was unconstitutional because the affidavit was overly broad and that
the authorities “had no restraint or restrictions in the searching.” The State counters that
the warrant was particular and not overly broad, and alternatively, that the evidence was
admissible pursuant to the good faith exception to the warrant requirement and, as a second
alternative, that the admission of evidence obtained pursuant to the warrant was harmless
beyond a reasonable doubt. We conclude that the warrant lacked the particularity required
by the Fourth Amendment and article I, section 7 of the Tennessee Constitution but that
the error was harmless beyond a reasonable doubt.

      The Fourth Amendment to the United States Constitution and article I, section 7 of
the Tennessee Constitution protect individuals from unreasonable searches and seizures.
See U.S. Const. amend. IV; Tenn. Const. art. I § 7. The provisions of the Fourth
Amendment and article I, section 7 related to search and seizure are “identical in intent and

                                             -31-
purpose.” State v. Hamm, 589 S.W.3d 765, 771 (Tenn., 2019) (internal quotations
omitted); see State v. Christensen, 517 S.W.3d 60, 68 (Tenn. 2017).

       In Tennessee, a search warrant must be issued on a finding of probable cause and
supported by an affidavit that “sets forth facts tending to establish” probable cause. T.C.A.
§§ 40-6-103, -104; see State v. Williams, 193 S.W.3d 502, 506 (Tenn. 2006). The affidavit
must state facts and not merely conclusory allegations. State v. Tuttle, 515 S.W.3d 282,
300 (Tenn. 2017); State v. Henning, 975 S.W.2d 290, 294 (1998). “Probable cause
generally requires reasonable grounds for suspicion, supported by circumstances indicative
of an illegal act.” Williams, 193 S.W.3d at 506 (citing State v. Stevens, 989 S.W.2d 290,
293 (Tenn. 1999)). The determination of probable cause is made based upon consideration
of the totality of the circumstances. Tuttle, 515 S.W.3d at 299. The issuing magistrate
should use common sense when determining whether the affidavit supports a finding of
probable cause. State v. Carter, 160 S.W.3d 526, 533 (Tenn. 2005). We review an issuing
magistrate’s probable cause determination with great deference. State v. Melson, 638
S.W.2d 342, 357 (Tenn. 1982) (citing United States v. Melvin, 596 F.2d 492, 498 (1st Cir.
1979)).

        Our standard of review in determining whether a search warrant is based upon
probable cause is “whether, in light of all the evidence available, the magistrate had a
substantial basis for finding probable cause.” State v. Meeks, 876 S.W.2d 121, 124 (Tenn.
Crim. App. 1993). “In reviewing the existence of probable cause for issuance of a warrant,
we may consider only the affidavit and may not consider any other evidence known by the
affiant or provided to or possessed by the issuing magistrate.” Carter, 160 S.W.3d at 533.
A supporting affidavit must establish a nexus between the criminal activity, the place to be
searched, and the things to be seized. State v. Saine, 297 S.W.3d 199, 206 (Tenn. 2009)
(citing State v. Reid, 91 S.W.3d 247, 273 (Tenn. 2002)). “Courts also should consider the
nature of the property sought, the normal inferences as to where a criminal would hide the
evidence, and the perpetrator’s opportunity to dispose of incriminating evidence.” Reid,
91 S.W.3d at 275.

       The search warrant affidavit, sworn to by Detective Chandler on March 10, 2017,
sought permission to search a specified black LG cell phone belonging to the Defendant
for “[a]ll electronic data related to communication on the phone through calls, text
messages, social media, “apps,” photos, internet searches, geotags, and all other electronic
data found upon the device[.]” In the affidavit, Detective Chandler stated that the
information provided is “based upon information received from other law enforcement
officers, unless otherwise stated, which [Detective Chandler] believes to be true[.]” The
affidavit then stated the following factual information regarding the investigation:

       On 02/28/17 Tiffany Ferguson was discovered in her bedroom with multiple
       stab wounds. The victim was transported to Vanderbilt Hospital where she

                                            -32-
       was pronounced deceased from the injuries she sustained. Christopher
       McLawhorn was developed as a suspect during the investigation. Video
       surveillance showed the suspect use the cell phone flashlight function as he
       was walking around the parking lot attempting [to] break into vehicles. The
       phone was also in his possession when he fled on foot from the scene. It is
       believed that the phone was used after the incident and would have
       information needed for the investigation to continue[.]

       In denying the motion to suppress, the trial court found:

       The Defendant challenges [the statement of the items to be searched] in that
       it authorizes the MNPD to search all of the information on the Black LG cell
       phone with no limitations related to the alleged criminal homicide. However,
       just as seen in [United States v. Bass, 785 F.3d 1043 (6th Cir. 2015)], there
       was no way for MNPD to limit the search to areas solely concerning the
       alleged criminal homicide. Cell phones are complex machines which hold a
       multitude of information. A complete search of the cell phone was required
       to find potential information concerning the alleged criminal homicide.

              The facts relied upon to establish probable cause includes surveillance
       footage of the Defendant possessing and using the Black LG cell phone on
       the night of the alleged criminal homicide in the parking lot of the alleged
       victim. The Court finds a nexus between the Defendant, the alleged criminal
       homicide, and the Black LG cell phone, thus fulfilling the particularity
       requirement. Additionally, the Court finds the broad scope of the search
       language was reasonable under the circumstances at the time.

        Regarding probable cause, the affidavit states that the Defendant had been identified
as a suspect in the victim’s stabbing, that video surveillance showed the suspect using a
cell phone’s flashlight function while trying to break into vehicles in the parking lot of the
victim’s apartment, and that the suspect fled the scene with the cell phone. The affidavit
stated “[i]t is believed that the phone was used after the incident” and that the cell phone
contained information pertinent to the investigation. The affidavit did not, however,
identify any factual basis for the affiant’s belief that the cell phone had been used after the
homicide, the manner in which the cell phone was believed to have been used afterward,
and any connection between the post-homicide usage and evidence of the homicide.
Nevertheless, the affidavit sought a warrant to permit a search of all electronic data on the
cell phone. The affidavit sufficiently established a nexus between the criminal activity and
the thing to be searched, that is, the cell phone. Although it identified items to be seized,
that is, any and all data, the affidavit was deficient in establishing a nexus between “any
and all data,” the cell phone, and the crime. See Saine, 297 S.W.3d at 206. Although the
affidavit alleged usage of the cell phone’s flashlight function contemporaneously with the

                                             -33-
crime, the affidavit also sought the authority to search “any and all data,” without
demonstrating a connection between the data and the crimes. In our view, the broad scope
of the warrant, without specific information showing that information relevant to the crime
would be contained in all of the cell phone’s data, is problematic.

       Thus, we must consider whether the warrant stated the items to be seized with the
particularity required by the Fourth Amendment and article I, section 7 of the Tennessee
Constitution. The Defendant argues that the scope of the items to be seized was overly
broad because it sought to seize all “electronic data” on the cell phone, not specific types
of data with a demonstrated nexus to the investigation. The State argues that a broad scope
of the search of the Defendant’s cell phone was reasonable due to the nature of the data
stored on the phone. It argues that the police sought to search for data of a particular
character, rather than particular data. The State notes that the investigators did not know
whether the type of coding or metadata on the phone might contain information relevant to
the homicide and that “the need for broad license to search all forms of electronic data on
the cell phone” was demonstrated by Detective Gish’s testimony that he was never able to
locate data on the cell phone regarding the use of the flashlight function.

       This court has said:

       The Fourth Amendment requires a search warrant to contain a particular
       description of the things to be seized. See Marron v. United States, 275 U.S.
192, 48 S. Ct. 74, 72 L. Ed. 231 (1927). Article I, Section 7 of our state
       Constitution prohibits general warrants and T.C.A. § 40-6-103 specifically
       requires search warrants to describe the property to be seized with
       particularity. See Lea v. State, 181 Tenn. 378, 181 S.W.2d 351 (1944);
       Hampton v. State, 148 Tenn. 155, 252 S.W. 1007 (1923).

       ....

              The prohibition against a general warrant was intended to limit
       governmental intrusion upon a citizen’s privacy and property rights to that
       shown to the magistrate to be necessary to pursue a legitimate government
       interest. The particular description requirement is meant to leave little
       discretion to the officer conducting the search in order to prevent general
       searches and to prevent the seizure of items upon the mistaken assumption
       that they fall within the warrant’s authorization. See 2 Wayne R. LaFave,
       Search and Seizure, § 4.6(a) (2d ed. 1987). “A general order to explore and
       rummage through a person’s belongings is not permitted. The warrant must
       enable the searcher to reasonably ascertain and identify the things which are
       authorized to be seized.” United States v. Cook, 657 F.2d 730, 733 (5th Cir.
       1981).

                                           -34-
Meeks, 867 S.W.2d at 371; see State v. Reid, 164 S.W.3d 286, 326 (Tenn. 2005) (stating
that a search warrant “must contain a particular description of the items to be seized”);
State v. Henning, 975 S.W.2d 290, 296 (Tenn. 1998) (stating that in order to satisfy the
particularity requirement, the warrant “must enable the searcher to reasonably ascertain
and identify the things which are authorized to be seized.”

       Our supreme court has recognized that the items to be seized may be described either
as being of a specific identity or as being of a specific character. In Lea, 181 S.W.2d at
352-53, our supreme court explained:

       [W]here the purpose of the search is to find specific property, it should be so
       particularly described as to preclude the possibility of seizing any other. On
       the other hand, if the purpose be to seize not specified property, but any
       property of a specified character which, by reason of its character, and of the
       place where and the circumstances under which it may be found, if found at
       all, would be illicit, a description, save as to such character, place and
       circumstances, would be unnecessary, and ordinarily impossible.
Id. (quoting State v. Nejin, 74 So. 103, 106 (La. 1917); see Reid, 164 S.W.3d at 326; Reid,
91 S.W.3d at 273-74; Henning, 975 S.W.2d at 296.

        As we have stated, the affidavit in the present case stated that the cell phone’s
flashlight function had been used contemporaneously with the crime. The State argues on
appeal:

       Defendant’s possession of the cell phone and use of the flashlight function
       during and after his perpetration of the crimes established a substantial basis
       to believe that the electronic data on the cell phone would contain, not only
       information about his use of the flashlight function, but also information
       relevant to the identity of the user of the cell phone; the location of the user
       before, during, and after the crimes; the user’s planning for and concealing
       of the crimes; and the user’s disposing of the proceeds of the crimes.

However, the affidavit sought a warrant to search all data on the cell phone on the basis of
a general “belief” that the cell phone had been used after the crimes. No effort was made
in the affidavit to identify the type of usage the affiant believed had occurred, such as text
messaging, voice calls, and internet searches. Similarly, no effort was made to identify the
type of data the affiant believed might exist on the cell phone, such as relevant photographs,
browser history of internet searches related to the crimes, or GPS location information. See
Nathanson v. U.S., 290 U.S. 41, 44 (1933); see also Illinois v. Gates, 462 U.S. 213, 239
(1983). In effect, the affidavit sought unrestricted access to all data on the Defendant’s cell

                                             -35-
phone without identifying the types of data relevant to the investigation which the affiant
had a basis to believe existed.

       The Supreme Court has recognized the ubiquitous presence of cell phones in
modern life and the fact that they “place vast quantities of personal information literally in
the hands of individuals.” Riley v. California, 573 U.S. 373, 386 (2014). “Modern cell
phones, as a category, implicate privacy concerns far beyond those implicated by the search
of a cigarette pack, a wallet, or a purse.” Id. at 393. In reality, much of the personal
information stored on cell phones is likely unrelated to the crime being investigated and is
subject to an individual’s Constitutionally protected privacy rights. See id. The Riley court
recognized that contemporary cell phones may contain data with the potential to reveal
widely ranging and vastly personal information about an individual unrelated to any
criminal activity. See id.

       Our research reflects that Tennessee appellate courts have yet to address the
particularity required of a warrant for the search of a cell phone in light of the wide-ranging
data storage capabilities and corresponding privacy concerns of modern cell phones
addressed in Riley. We have looked, therefore, to decisions from other jurisdictions for
guidance.

        In State v. Henderson, 854 N.W.2d 616 (Neb. 2014), the Nebraska Supreme Court
considered the validity of warrants which stated probable cause that an identified cell phone
would contain evidence but which authorized a search of “any and all” data contained on
the cell phone. The Henderson court noted that the Fourth Amendment contained both a
requirement for a finding of probable cause and a particularity requirement. Henderson,
854 N.W.2d at 32. The Henderson court echoed the concerns expressed by the Supreme
Court in Riley regarding the unique “quantitative and qualitative” capacities of cell phones
to hold vast amounts of many types of information, to function as “‘a digital record of
nearly every aspect of their [owners’] lives,’ and to ‘access data located elsewhere.’” Id.
(quoting Riley, 573 U.S. at 395-97). Thus, the privacy rights of a cell phone owner compel
that the Fourth Amendment’s particularity requirement be observed by defining the limits
of the scope of a search “to allow a search of only that content that is related to the probable
cause that justifies the search.” Id. at 289. To that end, “[a] warrant satisfies the
particularity requirement if it leaves nothing about its scope to the discretion of the officer
serving it.” Id. (citing U.S. v. Clark, 754 F.3d 401 (7th Cir. 2014)). The warrants in
Henderson specified certain types of data, including calls and text messages, but the
warrants also included authorization to search “[a]ny and all information.” Id. The court
noted the discussion in state and federal courts regarding whether a protocol for searching
a cell phone must be specified in a warrant. See id.; see also In re Search of Black iPhone
4, 27 F. Supp. 3d 74 (D.D.C. 2014); In re Search of ODYS LOOX Plus Tablet, 28 F. Supp.
3d 40 (D.D.C. 2014); In re Search of Apple iPhone, IMEI 013888003738427, 31 F. Supp.
3d 159 (D.D.C. 2014). The Henderson court projected that the permissible parameters of

                                             -36-
a search warrant for the contents of a cell phone would continue to develop in Riley’s wake,
but the court concluded that a warrant for the search for “any and all” data was beyond the
scope of the Fourth Amendment’s particularity requirement. See Henderson, 854 N.W.2d
at 289.

       The Nebraska Supreme Court had the occasion to revisit the parameters of the
Fourth Amendment as it pertains to the particularity required for a cell phone search in
State v. Goynes, 927 N.W.2d 346 (Neb. 2019). The Goynes court observed the following
about the affidavit:

              [The detective’s] affidavit provided probable cause that [the
       defendant] committed the shooting and that he was aided by others. When
       [the defendant] was taken into custody, he had the cell phone in his
       possession. [The detective] explained cell phone data provides insight for
       criminal investigations on the motivation, method, and participants in that
       cell phones are used for communication, access to information, socialization,
       research, entertainment, shopping, and other functionality. Accordingly, [the
       detective] listed several types of data he was seeking to search through the
       warrant and how the data was relevant to the investigation. These types of
       data included the following: cell phone information, configurations, calendar
       events, notes, and user account information which could identify who owns
       or was using a cell phone; call logs which could establish familiarity between
       people involved and timelines of an incident; short and multimedia
       messaging service messages, chat and instant messages, and emails which
       could provide insight to establish an individual’s level of culpability and
       knowledge of the incident; installed application data which could aid in
       determining a user’s historical geographic location and demonstrate the
       user’s association with investigated people, location, and events; media files
       such as images, videos, audio, and documents which could provide times and
       locations, as well as firsthand documentation of the incident; internet
       browsing history which could demonstrate the planning, desire, and
       participation in a crime; cell tower connections, global positioning system
       data, Wi-Fi, Bluetooth, and synchronization logs which could provide
       information on location in relation to the incident; and user dictionary
       information which could demonstrate familiarity with the crime being
       investigated.

Goynes, 927 N.W.2d at 355-56. The Nebraska Supreme Court held that, in contrast with
Henderson, the Goynes affidavit was sufficiently particular because it identified and
described the specific areas of the cell phone to be searched and described the information
held in those areas which were relevant to the investigation. Id. at 144. The court


                                           -37-
concluded, therefore, that the warrant met the Fourth Amendment’s particularity
requirement. Id.

        In considering the present case, we are guided by the principles of Henderson and
Goynes. As we have stated, the affidavit in the case at bar sought an unfettered search of
all data on the Defendant’s cell phone. See In re Nextel Cellular Telephone, No. 14-MJ-
8005-DJW, 2014 WL 2898262, at *13 (D. Kan. 2014) (“[P]robable cause to believe drug
trafficking communication may be found in [the phone’s] mail application will not support
the search of the phone’s Angry Birds application.”). Likewise, aside from its mention of
usage of the cell phone’s flashlight function, the affidavit did not specify the specific types
of data which had relevance to the investigation or the factual basis for the affiant’s belief
that the data existed. We conclude that the affidavit failed to meet the particularity
requirement of the Fourth Amendment and article I, section 7. As such, the trial court erred
in denying the Defendant’s motion to suppress the evidence obtained from the search of
the Defendant’s cell phone.

        In reaching this conclusion, we have considered United States v. Bass, 785 F.3d
1043 (6th Cir. 2015), upon which the trial court relied and which the State cites in its brief.
In Bass, “the warrant sought evidence of fraudulent conduct related to charges of ‘Wire
Fraud, Credit Fraud, [and] Identity Theft.’” Bass, 785 F.3d at 1049. The defendant in
Bass “was convicted of masterminding a fraud conspiracy that used stolen identities and
hijacked credit card accounts to purchase over $150,000 in merchandise from Detroit-area
retailers.” Id. at 1046. When officers arrived at the defendant’s home to arrest him, they
saw him typing into the cell phone for several minutes while refusing to open the door to
them. Id. On appeal, the defendant argued that the warrant for his cell phone failed the
particularity requirement because it authorized a search of “any records of communication,
indicia of use, ownership, or possession, including electronic calendars, address books, e-
mails, and chat logs.” Id. at 1049. The affidavit in question stated that the crimes of which
the defendant was suspected were ones in which “cell phones were frequently used by
conspirators to text or call each other during the times that the fraudulent activity was
taking place,” that the defendant had continued using his cell phone before opening the
door to the authorities, and that the affiant “believe[d] that Bass was possibly attempting
to alert other conspirators of [his] arrest by texting or attempting to call after he was notified
of the Arrest Warrant.” Id. We note that the defendant in Bass had not raised the issue in
the trial court and that the Court of Appeals’ review was limited to consideration of plain
error. In that context, the court observed that federal courts had generally rejected
challenges to the search of entire personal or business computers on the basis that criminals
often hid, mislabeled, or manipulated files to conceal criminal activity, thereby justifying
an expansive search of the device. Id. The appellate court concluded that the search was
reasonable in view of the totality of the circumstances. Id. at 1050.



                                              -38-
       The differences in Bass and the present case are striking. Bass involved complex
financial crimes committed by multiple individuals, and the affidavit recited both that the
defendant had been seen using the cell phone when the authorities arrived to arrest him,
raising the possibility that he was alerting co-conspirators to the presence of law
enforcement, and that crimes of this nature often involved cell phone usage through text
messaging and voice calls. In contrast, the present case involved a homicide committed by
a single suspect, who was seen using the flashlight function of a cell phone. The principles
of Bass are not compelling in relation to the present case.

        The State argues in the present case that even if this court determines, as we have,
that the warrant is invalid, the evidence was nevertheless admissible pursuant to the good-
faith exception to the exclusionary rule, whereby a search conducted in good faith pursuant
to a search warrant later ruled to be constitutionally defective would not result in
suppression of the evidence obtained from the search under the exclusionary rule of the
Fourth Amendment. See United States v. Leon, 468 U.S. 897, 919-22 (1984). Tennessee
first adopted the good-faith exception for evidence which had been seized in accord with
binding precedent existing at the time. See State v. Reynolds, 504 SW.3d 283 (Tenn. 2016).
Tennessee went on to adopt the good-faith exception in limited circumstances involving
technical flaws in otherwise valid warrants. See State v. Davidson, 509 S.W.3d 156, 185-
86 (Tenn. 2016); see also State v. Daniel, 552 S.W.3d 832, 841 (Tenn. 2018); State v.
Lowe, 552 S.W.3d 842, 859 (Tenn. 2018). Tennessee has also adopted the good-faith
exception “‘when police mistakes are the result of negligence . . . rather than systemic error
or reckless disregard of constitutional requirements.’” State v. McElrath, 569 S.W.3d 565,
578 (Tenn. 2019) (quoting Herring v. U.S., 555 U.S. 135, 147-48 (2009)).

       As the trial court correctly noted in its order denying the motion to suppress, to the
extent that the Tennessee Supreme Court has adopted the good-faith exception, its reach
does not extend to the facts of this case under existing precedent. As an intermediate
appellate court, we are obligated to apply existing law. See State v. Pendergrass, 13
S.W.3d 389, 397 (Tenn. Crim. App. 1999).

       Alternatively, the State contends that the admission of the evidence obtained from
the Defendant’s cell phone was harmless beyond a reasonable doubt. With this we agree.
In evaluating whether a non-structural constitutional error requires reversal, “the test is
‘whether it appears beyond a reasonable doubt that the error complained of did not
contribute to the verdict obtained.’” State v. Climer, 400 S.W.3d 537, 569 (Tenn. 2013)
(quoting State v. Rodriguez, 254 S.W.3d 361, 371 2008) (internal quotation marks
omitted)); see Neder v. United States, 527 U.S. 1, 15, (1999); Chapman v. California, 386
U.S. 18, 24 (1967).

        Even without the evidence of the Defendant’s identity provided by the cell phone
data, the trial proof of the Defendant’s guilt was overwhelming. Surveillance video showed

                                            -39-
the Defendant breaking into cars near the victim’s apartment before the crime, and the
video footage showed him moving in and out of the apartment and placing stolen items
outside. A print matching his boot was found on a tire rim along the path the surveillance
footage showed he took when he left the scene. Mr. Williford testified that when he was
interviewed by the police, he identified a person in a “toboggan-like hat” near the victim’s
apartment as the Defendant. Mr. Williford provided the authorities with his cell phone,
which contained text messages from the Defendant in which the Defendant asked Mr.
Williford to lie to the police and say the Defendant had no belongings other than the clothes
he wore. The Defendant confessed details of the crimes to Mr. Faulk which had not been
publicly disseminated, including the Defendant’s having pawned a ring stolen from the
victim’s apartment. The ring had not been reported as having been stolen because Ms.
Cooper had not realized it was missing. From this information, the authorities found
surveillance footage recorded hours after the crimes showing the Defendant conducting the
pawn transaction. The Defendant provided his identification to the pawn shop during the
transaction.

      The denial of the motion to suppress the evidence was harmless beyond a reasonable
doubt. The Defendant is not entitled to relief on this basis.

        In consideration of the foregoing and the record as a whole, the judgments of the
trial court are affirmed.


                                             _____________________________________
                                              ROBERT H. MONTGOMERY, JR., JUDGE




                                            -40-